Citation Nr: 0523744	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  99-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Jaurbe


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The appellant had active service from October 1972 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's application to reopen 
a previously denied claim of service connection for a nervous 
disorder. 

In an August 2000 decision, the Board granted the veteran's 
application to reopen and remanded the reopened claim for 
further evidentiary development.  The Board also remanded the 
appeal in July 2003.  The case has been returned for 
appellate review.


FINDINGS OF FACT

1.  To the extent possible, VA has obtained all information 
and evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's schizophrenia did not begin in service or 
within one year after service, and it is not related to 
service.


CONCLUSION OF LAW

The veteran's schizophrenia was not incurred in, aggravated 
by, or in any way related to active duty, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for schizophrenia.  He 
essentially maintains that his psychosis began in service and 
he has received treatment for the disorder since service.  
Thus, entitlement to service connection is warranted. 

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a psychosis if manifest to a degree of 10 percent 
or more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Establishing service connection requires a medical diagnosis 
of current disability; medical, and in some circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
See generally, Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).



Factual Background & Analysis 

The service medical records, VA medical and examination 
reports dated from 1975 to 2005, private medical reports 
dated from 1977 to 1980, June 1999 hearing transcript, and 
July 2004 affidavit have been reviewed.

Despite of the veteran's appellate contentions, the diagnoses 
of schizophrenia, the affidavit submitted in support of his 
claim, and the medical opinion and testimony of Doctor 
Juarbe, the probative and persuasive evidence is against the 
claim of entitlement to service connection for schizophrenia.  
The probative and persuasive evidence fails to show that his 
disability began in service, manifested to a compensable 
degree within one year after service, or is in any way 
related to service.  

The veteran's schizophrenia did not begin in service.  The 
service medical records show on entrance examination in July 
1972 clinical findings were normal.  The veteran received 
treatment for anxiety symptoms in February 1974, and in March 
1974, he received treatment at the Brooke Army Medical Center 
for complaints of frustration and the inability to adjust to 
military life.  In March 1974, the diagnosis was character 
and behavior disorder, mixed type, immature and passive 
aggressive features.  The veteran was discharged in April 
1974.  During service, a recognized VA psychiatric disorder 
was not diagnosed.  38 C.F.R. § 3.303(c) (personality 
disorders and mental deficiencies are not diseases within the 
meaning of VA legislation).  See, VA medical opinions dated 
in April 1999 and February 2005, finding that the veteran's 
schizophrenia did not have its onset in service.

The veteran's schizophrenia did not manifest to a compensable 
degree within one year after service.  The record is void of 
any complaints of or treatment for schizophrenia from April 
1974 to June 1975.  The medical evidence shows that the 
veteran initially received treatment for schizophrenia in 
June 1975, more than a year after his April 1974 separation 
from service.  A June 1975 VA hospital summary report 
reflects that the veteran was admitted on June 4, 1975, for 
being "out of control" with alternative moods of depression 
and marked agitation.  The diagnosis was schizophrenia.  In 
August 1999 and February 2005, after reviewing the veteran's 
claims file, VA examiners found no objective psychiatric 
evidence to establish that the veteran had developed 
schizophrenia within one year after service.  Thus, the 
evidence weighs against the veteran's claim in this regard.

The probative and persuasive evidence does not medical link 
the veteran's schizophrenia to active service.  The positive 
evidence is acknowledged.  The record is replete with medical 
reports showing treatment for schizophrenia.  In July 1998, 
Dr. Jaurbe opined that the veteran's schizophrenia began in 
service, and in July 1999, he testified that the veteran's 
schizophrenia began in service, and that the veteran self-
medicated with drugs.  In July 2004, the veteran's friend 
submitted an affidavit, maintaining that his mental disorder 
began in service.  

Nonetheless, the probative and persuasive evidence weighs is 
against the veteran's claim.  The service medical records are 
negative.  Not one of the VA medical reports, except for Dr. 
Jaurbe's fee-basis report, dated from 1975 to 2004 attributes 
the veteran's schizophrenia to service or any event of 
service.  See VA Hospital and Outpatient Treatment Reports 
dated from 1975 to 2004; Hospital Reports from Logansport 
State Hospital dated in 1980; and the veteran's Social 
Security Administration (SSA) reports, which include hospital 
reports from the St. Catherine Hospital.  

Further, in August 1999, after reviewing the veteran's claims 
file, VA examiners found that the veteran's schizophrenia was 
not related to service.  In August 1999, the VA examiners 
found that the in-service diagnosis of character and behavior 
disorder was correct, and that the veteran did not have 
manifestation of a psychosis during service.  Therefore, they 
could not relate his neuropsychiatric disorder to service.  
See also, February 2005 VA medical opinion, wherein the 
examiner found no objective evidence of record demonstrating 
that the veteran's schizophrenia was active during service or 
that the veteran had developed symptoms of schizophrenia 
within one year after separating from service. 

Based on the foregoing, Dr. Juarbe's July 1998 medical 
opinion and June 1999 hearing testimony are of little or no 
probative value.  The July 1998 medical statement reveals 
that Dr. Juarbe rendered his medical opinion without 
reviewing the veteran's claims file.  Moreover, Dr. Juarbe's 
medical opinion and hearing testimony are inconsistent with 
the evidence of record.  While the veteran received treatment 
for complaints of frustration and the inability to adapt to 
service, the service medical records do not reference an 
active psychosis or drug use.  Additionally, not one of the 
veteran's post-service medical reports dated from 1975 to 
2004, except for Dr. Juarbe's statement, attributes his 
disorder to service.  

The VA medical opinion dated in August 1999, which does not 
attribute the veteran's schizophrenia to service, is of great 
probative value.  The medical opinion was based on the 
objective evidence of record and the examiner provided 
reasons and bases for his opinion.  The VA medical opinion is 
also consistent with the other objective evidence of record.  
Although that the veteran's Social Security Administration 
(SSA) reports were received after the August 1999 opinion, 
the reports do not contain any information showing that the 
veteran received treatment prior to June 1975 or relating his 
disability to service.  See also, February 2005 VA medical 
opinion.  Opinions offered by examiners based on a review of 
all the evidence on file is considered to be an important 
factor in reaching an informed opinion, whereas opinions 
based on assumptions not supported by the service medical 
records or other objective medical evidence is of little 
probative value.  Owens v. Brown, 7 Vet. App. 429 (1995).  

As noted, the veteran's appellate contentions and the 
supporting affidavit submitted by his friend are 
acknowledged.  Neither has claimed to have special medical 
training or knowledge, and the record does not indicate 
otherwise.  Such evidence, however, is of little or no 
probative value.  Lay assertions cannot suffice to 
etiologically relate the veteran's schizophrenia to active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also, Stadin v. Brown, 8 Vet. App. 280 (1995).

In sum, the probative and persuasive evidence does not 
demonstrate that the veteran's schizophrenia had its onset in 
service, became manifest to a compensable degree within a 
year after service, or is related to any event of active 
service.  Accordingly, the preponderance of the evidence 
weighs against the veteran's claim, and the appeal is denied.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 
3.309; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claim.  By rating decision dated in August 
1998, Statement of the Case dated in February 1999, 
Supplemental Statements of the Case dated from November 1999 
to March 2005, and VA letter dated in April 2004, VA apprised 
the veteran and his representative of the law applicable in 
adjudicating the appeal, the reasons and bases for the VA 
decision, and the information and evidence needed to 
substantiate the claim.  In the April  2004 letter, VA told 
the veteran that to substantiate his claim, he needed to 
demonstrate that he had sustained an injury in military 
service or a disease that began in or was made worse during 
military service; a current physical or mental disability; 
and a relationship between his current disability and injury, 
disease, or event in service.  VA told the veteran that he 
should provide medical information and/or evidence about his 
doctor's records, medical diagnoses, and medical opinions.  
VA also told the veteran that it would assist him with 
obtaining medical records, employment records, or records 
from other Federal agencies.  VA has fulfilled its duty to 
inform the veteran of the information and evidence needed to 
substantiate his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service medical records, VA medical reports 
dated from 1975 to 2005, reports from the Social Security 
Administration (SSA), and private medical reports dated from 
1977 to 1980, including the July 1998 medical statement from 
Dr. Juarbe.  In July 2003, the Board directed the RO to 
obtain the court proceedings that led to the commitment by 
the court to the veteran's 1975 VA hospitalization.  In April 
2004, VA asked the veteran to submit a VA Form 21-4142 so 
that such information could be obtained.  Although the 
veteran submitted additional evidence to support his claim, 
he did not submit an updated Authorization and Consent to 
Release Information.  As such, VA has met its duty to assist 
the veteran in the development of this appeal and there is no 
need for further development.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(d).

No prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Entitlement to service connection for schizophrenia is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


